This is an original proceeding in this court for writ of mandamus to require the Honorable Tal Crawford, judge of the district court of the Fourteenth judicial district, to certify his disqualification as trial judge in case No. 13849, in the district court of Pontotoc county, entitled "Robbie Wade v. Clarence Wade." This is a divorce action wherein various hearings have been had and orders entered thereon by the respondent.
Relator in her petition alleges that the respondent is biased and prejudiced against her on account of his connection as attorney in other matters with the defendant, Clarence Wade, and for that reason she is unable to get a fair and impartial hearing before the said respondent. There are several allegations in the petition as to why the respondent should not be permitted to hear said matter, but we do not feel it would serve any useful purpose to state or discuss any of them except the one, which is as follows:
"That a long period of time before said Hon. Tal Crawford was elected district judge he represented, as a practicing attorney, the Wade family, including defendant, Clarence Wade, more particular in the matter of the estate of George Wade, deceased, No. 3150 in the county court of Pontotoc county, Okla.; and in No. 13402 in the district court in Pontotoc county, state of Oklahoma, and the same case therein in the Supreme Court of the state of Oklahoma; and that the said Hon. Tal Crawford, in the state Supreme Court of the state of Oklahoma, in cause No. 27265, now represents Clarence Wade and appears as counsel therein in said cause, now pending before this Honorable Supreme Court."
An examination of the brief of defendant in error in case No. 27265 in this court, same being styled "Ben Hatcher and Zayda McKeel, Administratrix of the Estate of John H. Fryer, Deceased, Plaintiffs in Error, v. The Estate of George Wade, Deceased, S.H. Mount, Administrator with Will Annexed; George Wade, Jr., Clarence Wade and George Wade, Jr., Administrator of the Estate of Minnie M. Wade, Deceased, Defendants in Error," discloses Tal Crawford and D.H. Linebaugh are shown as attorneys for the defendants in error.
In a recent case written by Mr. Justice Gibson, State ex rel. Harden v. Edwards, District Judge, 176 Okla. 187,56 P.2d 402, we said:
"It is the duty of this court to maintain and safeguard the right of trial by fair and impartial tribunal and to be vigilant in removing and eliminating every possible semblance of doubt or of suspicion on that question to the end that justice may be administered."
Writ granted.
McNEILL, C. J., OSBORN, V. C. J., and BAYLESS, WELCH, PHELPS, and GIBSON, JJ., concur. RILEY, J., absent. BUSBY, J., not participating.